 

Exhibit 10.3

 

CONTINUING GUARANTY

 

TO:WELLS FARGO BANK, NATIONAL ASSOCIATION

 

1.          GUARANTY; DEFINITIONS. In consideration of any credit or other
financial accommodation heretofore, now or hereafter extended or made to
EnviroStar, Inc., a Delaware corporation ("Borrower"), by WELLS FARGO BANK,
NATIONAL ASSOCIATION ("Bank"), and for other valuable consideration, the
undersigned MARTIN-RAY LAUNDRY SYSTEMS, INC., a Delaware corporation
("Guarantor"), jointly and severally unconditionally guarantees and promises to
pay to Bank, after the occurrence and during the continuance of an Event of
Default (as such term is defined in the Credit Agreement dated as of October 7,
2016 between Borrower and Bank, as amended by that certain Amendment to Credit
Agreement and Other Loan Documents dated as of even date herewith, (as the same
may be further amended or modified from time to time, the “Credit Agreement”) in
lawful money of the United States of America and in immediately available funds,
any and all Indebtedness of any of the Borrower to Bank, all without relief from
valuation and appraisement laws as applicable. The term "Indebtedness" is used
herein in its most comprehensive sense and includes any and all advances, debts,
obligations and liabilities of Borrower, heretofore, now or hereafter made,
incurred or created, whether voluntary or involuntary and however arising,
whether due or not due, absolute or contingent, liquidated or unliquidated,
determined or undetermined, including under any swap, derivative, foreign
exchange, hedge, deposit, treasury management or other similar transaction or
arrangement, and whether the Borrower may be liable individually or jointly with
others, or whether recovery upon such Indebtedness may be or hereafter becomes
unenforceable. This Guaranty is a guaranty of payment and not collection.
Guarantor’s obligations under this Guaranty are secured by that certain Security
Agreement dated of even date herewith from Borrower, Guarantor and certain other
entities in favor of Bank.

 

2.          MAXIMUM LIABILITY; SUCCESSIVE TRANSACTIONS; REVOCATION; OBLIGATION
UNDER OTHER GUARANTIES. This is a continuing guaranty and all rights, powers and
remedies hereunder shall apply to all Indebtedness of the Borrower to Bank,
whether now existing or hereafter arising, including that arising under
successive transactions which shall either continue the Indebtedness, increase
or decrease it, or from time to time create new Indebtedness after all or any
prior Indebtedness has been satisfied, and notwithstanding the dissolution,
liquidation or bankruptcy of the Borrower or Guarantor or any other event or
proceeding affecting the Borrower or Guarantor. This Guaranty shall not apply to
any new Indebtedness created after actual receipt by Bank of written notice of
its revocation as to such new Indebtedness; provided however, that loans or
advances made by Bank to the Borrower after revocation under commitments
existing prior to receipt by Bank of such revocation, and extensions, renewals
or modifications, of any kind, of Indebtedness incurred by the Borrower or
committed by Bank prior to receipt by Bank of such revocation, shall not be
considered new Indebtedness. Any such notice must be sent to Bank by registered
U.S. mail, postage prepaid, addressed to its office at 200 South Biscayne
Boulevard, Annex Building, Miami, Florida 33131, or at such other address as
Bank shall from time to time designate. Any payment by Guarantor shall not
reduce Guarantor's maximum obligation hereunder unless written notice to that
effect is actually received by Bank at or prior to the time of such payment. The
obligations of Guarantor hereunder shall be in addition to any obligations of
Guarantor under any other guaranties of any liabilities or obligations of the
Borrower or any other persons heretofore or hereafter given to Bank unless said
other guaranties are expressly modified or revoked in writing; and this Guaranty
shall not, unless expressly herein provided, affect or invalidate any such other
guaranties.

 

 -1-[pg1img1_ex10-3.jpg] 

 

 

3.          OBLIGATIONS JOINT AND SEVERAL; SEPARATE ACTIONS; WAIVER OF STATUTE
OF LIMITATIONS; REINSTATEMENT OF LIABILITY. The obligations hereunder are joint
and several and independent of the obligations of Borrower, and a separate
action or actions may be brought and prosecuted against Guarantor whether action
is brought against the Borrower or any other person, or whether the Borrower or
any other person is joined in any such action or actions. Guarantor acknowledges
that this Guaranty is absolute and unconditional, there are no conditions
precedent to the effectiveness of this Guaranty, and this Guaranty is in full
force and effect and is binding on Guarantor as of the date written below,
regardless of whether Bank obtains collateral or any guaranties from others or
takes any other action contemplated by Guarantor. To the extent permitted by
applicable law, Guarantor waives the benefit of any statute of limitations
affecting Guarantor's liability hereunder or the enforcement thereof, and
Guarantor agrees that any payment of any Indebtedness or other act which shall
toll any statute of limitations applicable thereto shall similarly operate to
toll such statute of limitations applicable to Guarantor's liability hereunder.
The liability of Guarantor hereunder shall be reinstated and revived and the
rights of Bank shall continue if and to the extent for any reason any amount at
any time paid on account of any Indebtedness guaranteed hereby is rescinded or
must otherwise be restored by Bank, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, all as though such amount had not
been paid. The determination as to whether any amount so paid must be rescinded
or restored shall be made by Bank in its sole discretion; provided however, that
if Bank chooses to contest any such matter at the request of Guarantor,
Guarantor agrees to indemnify and hold Bank harmless from and against all costs
and expenses, including reasonable attorneys' fees, expended or incurred by Bank
in connection therewith, including without limitation, in any litigation with
respect thereto.

 

4.          AUTHORIZATIONS TO BANK. Guarantor authorizes Bank either before or
after revocation hereof, without notice to or demand on Guarantor, and without
affecting Guarantor's liability hereunder, from time to time to: (a) alter,
compromise, renew, extend, accelerate or otherwise change the time for payment
of, or otherwise change the terms of the Indebtedness or any portion thereof,
including increase or decrease of the rate of interest thereon; (b) take and
hold security for the payment of this Guaranty or the Indebtedness or any
portion thereof, and exchange, enforce, waive, subordinate or release any such
security; (c) apply such security and direct the order or manner of sale
thereof, including without limitation, a non-judicial sale permitted by the
terms of the controlling security agreement, mortgage or deed of trust, as Bank
in its discretion may determine; (d) release or substitute any one or more of
the endorsers or any other guarantors of the Indebtedness, or any portion
thereof, or any other party thereto; and (e) apply payments received by Bank
from the Borrower to any Indebtedness of the Borrower to Bank, in such order as
Bank shall determine in its sole discretion, whether or not such Indebtedness is
covered by this Guaranty, and Guarantor hereby waives any provision of law
regarding application of payments which specifies otherwise. Bank may without
notice assign this Guaranty in whole or in part. Upon Bank's request, Guarantor
agrees to provide to Bank copies of Guarantor's financial statements.

 

5.          REPRESENTATIONS, WARRANTIES AND COVENANTS. Guarantor represents and
warrants to Bank that: (a) this Guaranty is executed at Borrower’s request; (b)
Guarantor shall not, without Bank's prior written consent, sell, lease, assign,
encumber, hypothecate, transfer or otherwise dispose of all or a substantial or
material part of Guarantor's assets other than in the ordinary course of
Guarantor's business; (c) Bank has made no representation to Guarantor as to the
creditworthiness of the Borrower; and (d) Guarantor has established adequate
means of obtaining from the Borrower on a continuing basis financial and other
information pertaining to Borrower’s financial condition. Guarantor agrees to
keep adequately informed from such means of any facts, events or circumstances
which might in any way affect Guarantor's risks hereunder, and Guarantor further
agrees that Bank shall have no obligation to disclose to Guarantor any
information or material about the Borrower which is acquired by Bank in any
manner. In addition, Guarantor hereby covenants and agrees to comply with all
covenants applicable to Guarantor as set forth in the Credit Agreement dated of
even date herewith between Borrower and Bank.

 

 -2- 

 

 

6.          BANK'S RIGHTS WITH RESPECT TO GUARANTOR'S PROPERTY IN BANK'S
POSSESSION. In addition to all liens upon and rights of setoff against the
monies, securities or other property of Guarantor given to Bank by law, Bank
shall have a lien upon and a right of setoff against all monies, securities and
other property of Guarantor now or hereafter in the possession of or on deposit
with Bank, whether held in a general or special account or deposit or for
safekeeping or otherwise, and every such lien and right of setoff may be
exercised without demand upon or notice to Guarantor. No lien or right of setoff
shall be deemed to have been waived by any act or conduct on the part of Bank,
or by any neglect to exercise such right of setoff or to enforce such lien, or
by any delay in so doing, and every right of setoff and lien shall continue in
full force and effect until such right of setoff or lien is specifically waived
or released by Bank in writing. Bank may exercise this remedy regardless of the
adequacy of any collateral for the obligations of Guarantor to Bank and whether
or not the Bank is otherwise fully secured.

 

7.          SUBORDINATION. Any Indebtedness of the Borrower now or hereafter
held by Guarantor is hereby subordinated to the Indebtedness of Borrower to
Bank. For purposes of this Section 7, “Indebtedness” shall not include
Borrower’s obligations owed to Guarantor related to regularly scheduled lease or
rental obligations to its shareholders pursuant to bona fide written leases
(copies of which have been provided to Bank), ordinary compensation to its
shareholders (which compensation does not constitute indebtedness), share
issuances to its shareholders, post-closing adjustments to the purchase price
owed to Guarantor under that certain asset purchase agreement entered into by
Borrower, Guarantor and certain other parties thereto, and buyer and seller
indemnifications under said asset purchase agreement. Such Indebtedness of
Borrower to Guarantor is assigned to Bank as security for this Guaranty and the
Indebtedness and, if Bank requests, shall be collected and received by Guarantor
as trustee for Bank and paid over to Bank on account of the Indebtedness of
Borrower to Bank but without reducing or affecting in any manner the liability
of Guarantor under the other provisions of this Guaranty. Any notes or other
instruments now or hereafter evidencing such Indebtedness of the Borrower to
Guarantor shall be marked with a legend that the same are subject to this
Guaranty and, if Bank so requests, shall be delivered to Bank. Bank is hereby
authorized in the name of Guarantor from time to time to file financing
statements and continuation statements and execute such other documents and take
such other action as Bank deems necessary or appropriate to perfect, preserve
and enforce its rights hereunder.

 

8.          REMEDIES; NO WAIVER. All rights, powers and remedies of Bank
hereunder are cumulative. No delay, failure or discontinuance of Bank in
exercising any right, power or remedy hereunder shall affect or operate as a
waiver of such right, power or remedy; nor shall any single or partial exercise
of any such right, power or remedy preclude, waive or otherwise affect any other
or further exercise thereof or the exercise of any other right, power or remedy.
Any waiver, permit, consent or approval of any kind by Bank of any breach of
this Guaranty, or any such waiver of any provisions or conditions hereof, must
be in writing and shall be effective only to the extent set forth in writing.

 

 -3- 

 

 

9.          COSTS, EXPENSES AND ATTORNEYS' FEES. Guarantor shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including, to the extent permitted by applicable law,
reasonable attorneys' fees (to include outside counsel fees), expended or
incurred by Bank in connection with the enforcement of any of Bank’s rights,
powers or remedies and/or the collection of any amounts which become due to Bank
under this Guaranty, and the prosecution or defense of any action in any way
related to this Guaranty, whether or not suit is brought, and if suit is
brought, whether incurred at the trial or appellate level, in an arbitration
proceeding or otherwise, and including any of the foregoing incurred in
connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to Guarantor or any other person or entity, Notwithstanding
anything in this Guaranty to the contrary, reasonable attorneys’ fees shall not
exceed the maximum amount permitted by law. Whenever in this Guaranty Guarantor
is obligated to pay for the attorneys’ fees of Bank, or the phrase “reasonable
attorneys’ fees” or a similar phrase is used, it shall be Guarantor’s obligation
to pay the attorneys’ fees actually incurred or allocated, at standard hourly
rates, without regard to any statutory interpretation, which shall not apply,
Guarantor hereby waiving the application of any such statute. Subject to any
restrictions under applicable law pertaining to usury, all of the foregoing
shall be paid by Guarantor with interest from the date of demand until paid in
full at a rate per annum equal to the greater of any default rate applicable to
the Borrower’s outstanding obligations under that certain Credit Agreement dated
of even date herewith, or Bank’s Prime Rate in effect from time to time.

 

10.         SUCCESSORS; ASSIGNMENT. This Guaranty shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Guarantor may not assign or transfer any of its interests or rights hereunder
without Bank's prior written consent. Guarantor acknowledges that Bank has the
right to sell, assign, transfer, negotiate or grant participations in all or any
part of, or any interest in, any Indebtedness of Borrower to Bank and any
obligations with respect thereto, including this Guaranty. In connection
therewith, Bank may disclose all documents and information which Bank now has or
hereafter acquires relating to Guarantor and/or this Guaranty, whether furnished
by Borrower, Guarantor or otherwise. Guarantor further agrees that Bank may
disclose such documents and information to Borrower.

 

11.         AMENDMENT. This Guaranty may be amended or modified only in writing
signed by Bank and Guarantor.

 

12.         APPLICATION OF SINGULAR AND PLURAL. In all cases where there is but
a single Borrower, then all words used herein in the plural shall be deemed to
have been used in the singular where the context and construction so require;
and when there is more than one Borrower named herein, or when this Guaranty is
executed by more than one Guarantor, the word "Borrower" and the word
"Guarantor" respectively shall mean all or any one or more of them as the
context requires.

 

13.         COUNTERPARTS; GOVERNING LAW. This Guaranty may be executed in as
many counterparts as may be required to reflect all parties assent; all
counterparts will collectively constitute a single agreement. This Guaranty
shall be governed by and construed in accordance with the laws of the State of
New York. but giving effect to federal laws applicable to national banks,
without reference to the conflicts of law or choice of law principles thereof.

 

 -4- 

 

 

14.         GUARANTOR’S WAIVERS.

 

(a)          To the extent permitted under applicable law, Guarantor waives any
right to require Bank to: (i) proceed against the Borrower or any other person;
(ii) marshal assets or proceed against or exhaust any security held from the
Borrower or any other person; (iii) give notice of the terms, time and place of
any public or private sale or other disposition of personal property security
held from the Borrower or any other person; (iv) take any other action or pursue
any other remedy in Bank's power; or (v) make any presentment or demand for
performance, or give any notices of any kind, including, without limitation, any
notice of nonperformance, protest, notice of protest or notice of dishonor,
notice of intention to accelerate or notice of acceleration hereunder or in
connection with any obligations or evidences of indebtedness held by Bank as
security for or which constitute in whole or in part the Indebtedness guaranteed
hereunder, or in connection with the creation of new or additional Indebtedness;
or (vi) set off against the Indebtedness the fair value of any real or personal
property given as collateral for the Indebtedness (whether such right of setoff
arises under statute or otherwise). In addition to the foregoing, Guarantor
specifically waives any statutory right it might have to require Bank to proceed
against Borrower or any collateral that secures the Indebtedness.

 

(b)          To the extent permitted under applicable law, Guarantor waives any
defense to its obligations hereunder based upon or arising by reason of: (i) any
disability or other defense of the Borrower or any other person; (ii) the
cessation or limitation from any cause whatsoever, other than payment in full,
of the Indebtedness of the Borrower or any other person; (iii) any lack of
authority of any officer, director, partner, agent or any other person acting or
purporting to act on behalf of the Borrower which is a corporation, partnership
or other type of entity, or any defect in the formation of any such Borrower;
(iv) the application by the Borrower of the proceeds of any Indebtedness for
purposes other than the purposes represented by Borrower to, or intended or
understood by, Bank or Guarantor; (v) any act or omission by Bank which directly
or indirectly results in or aids the discharge of the Borrower or any portion of
the Indebtedness by operation of law or otherwise, or which in any way impairs
or suspends any rights or remedies of Bank against the Borrower; (vi) any
impairment of the value of any interest in security for the Indebtedness or any
portion thereof, including without limitation, the failure to obtain or maintain
perfection or recordation of any interest in any such security, the release of
any such security without substitution, and/or the failure to preserve the value
of, or to comply with applicable law in disposing of, any such security; (vii)
any modification of the Indebtedness, in any form whatsoever, including any
modification made after revocation hereof to any Indebtedness incurred prior to
such revocation, and including without limitation the renewal, extension,
acceleration or other change in time for payment of, or other change in the
terms of, the Indebtedness or any portion thereof, including increase or
decrease of the rate of interest thereon; or (viii) or any requirement that Bank
give any notice of acceptance of this Guaranty. Until all Indebtedness shall
have been paid in full, Guarantor shall have no right of subrogation, and
Guarantor waives any right to enforce any remedy which Bank now has or may
hereafter have against the Borrower or any other person and waives any benefit
of, or any right to participate in, any security now or hereafter held by Bank.
To the fullest extent permitted by applicable law, Guarantor waives all rights
of a surety and the benefits of any applicable suretyship law, statute or
regulation, and without limiting any of the waivers set forth herein, Guarantor
further waives, to the extent permitted under applicable law, any other fact or
event that, in the absence of this provision, would or might constitute or
afford a legal or equitable discharge or release of or defense to Borrower.

 

 -5- 

 

 

(c)          Guarantor further waives all rights and defenses Guarantor may have
arising out of (i) any election of remedies by Bank, even though that election
of remedies, such as a non-judicial foreclosure with respect to any security for
any portion of the Indebtedness, destroys Guarantor's rights of subrogation or
Guarantor's rights to proceed against the Borrower for reimbursement, or (ii)
any loss of rights Guarantor may suffer by reason of any rights, powers or
remedies of the Borrower in connection with any anti-deficiency laws or any
other laws limiting, qualifying or discharging Borrower’s Indebtedness, whether
by operation of law or otherwise, including any rights Guarantor may have to
claim a fair market credit with respect to a deficiency or have a fair market
value hearing to determine the size of a deficiency following any foreclosure
sale or other disposition of any real property security for any portion of the
Indebtedness, and Guarantor waives any right Guarantor may have under any
“one-action” rule. Guarantor further waives the benefit of any homestead,
exemption or other similar laws.

 

15.         UNDERSTANDING WITH RESPECT TO WAIVERS; SEVERABILITY OF PROVISIONS.
Guarantor warrants and agrees that each of the waivers set forth herein is made
with Guarantor's full knowledge of its significance and consequences, and that
under the circumstances, the waivers are reasonable and not contrary to public
policy or law. If any waiver or other provision of this Guaranty shall be held
to be prohibited by or invalid under applicable public policy or law, such
waiver or other provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such waiver or
other provision or any remaining provisions of this Guaranty.

 

16.         ARBITRATION.

 

(a)          Arbitration. The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise in any way arising out of
or relating to this Guaranty and its negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination. In the event of a court ordered
arbitration, the party requesting arbitration shall be responsible for timely
filing the demand for arbitration and paying the appropriate filing fee within
30 days of the abatement order or the time specified by the court. Failure to
timely file the demand for arbitration as ordered by the court will result in
that party’s right to demand arbitration being automatically terminated.

 

(b)          Governing Rules. Any arbitration proceeding will (i) proceed in a
location in New York selected by the American Arbitration Association (“AAA”);
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

 

 -6- 

 

 

(c)          No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

 

(d)          Arbitrator Qualifications and Powers. Any arbitration proceeding in
which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00. Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in New York or a neutral retired judge of the state or federal
judiciary of New York, in either case with a minimum of ten years’ experience in
the substantive law applicable to the subject matter of the dispute to be
arbitrated. The arbitrator will determine whether or not an issue is
arbitratable and will give effect to the statutes of limitation in determining
any claim. In any arbitration proceeding the arbitrator will decide (by
documents only or with a hearing at the arbitrator's discretion) any pre-hearing
motions which are similar to motions to dismiss for failure to state a claim or
motions for summary adjudication. The arbitrator shall resolve all disputes in
accordance with the substantive law of New York and may grant any remedy or
relief that a court of such state could order or grant within the scope hereof
and such ancillary relief as is necessary to make effective any award. The
arbitrator shall also have the power to award recovery of all costs and fees, to
impose sanctions and to take such other action as the arbitrator deems necessary
to the same extent a judge could pursuant to the Federal Rules of Civil
Procedure, the corresponding rules of civil practice and procedure in New York
or other applicable law. Judgment upon the award rendered by the arbitrator may
be entered in any court having jurisdiction. The institution and maintenance of
an action for judicial relief or pursuit of a provisional or ancillary remedy
shall not constitute a waiver of the right of any party, including the
plaintiff, to submit the controversy or claim to arbitration if any other party
contests such action for judicial relief.

 

(e)          Discovery. In any arbitration proceeding, discovery will be
permitted in accordance with the Rules. All discovery shall be expressly limited
to matters directly relevant to the dispute being arbitrated and must be
completed no later than 20 days before the hearing date. Any requests for an
extension of the discovery periods, or any discovery disputes, will be subject
to final determination by the arbitrator upon a showing that the request for
discovery is essential for the party's presentation and that no alternative
means for obtaining information is available.

 

(f)          Class Proceedings and Consolidations. No party hereto shall be
entitled to join or consolidate disputes by or against others in any
arbitration, except parties who have executed this Agreement or any other
contract, instrument or document relating to any Indebtedness, or to include in
any arbitration any dispute as a representative or member of a class, or to act
in any arbitration in the interest of the general public or in a private
attorney general capacity.

 

(g)          Payment Of Arbitration Costs And Fees. The arbitrator shall award
all costs and expenses of the arbitration proceeding.

 

 -7- 

 

 

(h)          Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the AAA
or administrator. No arbitrator or other party to an arbitration proceeding may
disclose the existence, content or results thereof, except for disclosures of
information by a party required in the ordinary course of its business or by
applicable law or regulation. If more than one agreement for arbitration by or
between the parties potentially applies to a dispute, the arbitration provision
most directly related to the documents between the parties or the subject matter
of the dispute shall control. This arbitration provision shall survive
termination, amendment or expiration of any of the documents or any relationship
between the parties.

 

(i)          Small Claims Court. Notwithstanding anything herein to the
contrary, each party retains the right to pursue in Small Claims Court any
dispute within that court’s jurisdiction. Further, this arbitration provision
shall apply only to disputes in which either party seeks to recover an amount of
money (excluding attorneys’ fees and costs) that exceeds the jurisdictional
limit of the Small Claims Court.

 

 -8- 

 

 

IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty,
intending to be legally bound hereby, as of June 23, 2017.

 

MARTIN-RAY LAUNDRY INC., a Delaware corporation

 

By: /s/ Henry M. Nahmad     Henry M. Nahmad, President  

 

 -9- 

 